Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT to the Credit Agreement referred to below, dated as of
December 12, 2019 (this “First Amendment”) by and among HLF Financing SaRL, LLC,
a Delaware limited liability company (the “Term Loan Borrower”), Herbalife
Nutrition Ltd., a Cayman Islands exempted company incorporated with limited
liability with company number 116838 and with its registered office at Maples
Corporate Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands (“Parent”), Herbalife International Luxembourg S.à R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
existing and organized under the laws of Luxembourg, having its registered
office at 16, avenue de la Gare, L-1610 Luxembourg and registered with the
Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under number B
88.006 (“HIL”), Herbalife International, Inc., a Nevada corporation (“HII” and,
together with Parent, the Term Loan Borrower and HIL, the “Revolver Borrowers”;
the Revolver Borrowers, together with the Term Loan Borrower, are referred to
herein as the “Borrowers”), certain subsidiaries of the Borrowers as Subsidiary
Guarantors, the Term Loan B Lenders under the Credit Agreement party hereto
(consisting of at least the Required Term B Lenders (as defined in the Credit
Agreement)), each Consenting Term Loan B Lender (as defined below), the
Replacement Lender (as defined below) and Jefferies Finance LLC (“Jefferies”) as
the Term Loan B Agent and Collateral Agent (each as defined in the Credit
Agreement). Capitalized terms not otherwise defined in this First Amendment have
the same meanings as specified in the Credit Agreement (as defined below), as
amended by this First Amendment.

RECITALS

WHEREAS, the Borrowers, the Subsidiary Guarantors, the several Lenders (as
defined in the Credit Agreement) from time to time party thereto, the Term Loan
B Agent, Jefferies as the Collateral Agent, Coöperatieve Rabobank U.A., New York
Branch, as the administrative agent for the Term Loan A Lenders and the
Revolving Credit Lenders have entered into that certain Credit Agreement, dated
as of August 16, 2018 (together with all exhibits and schedules attached
thereto, as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement” and as amended by this
First Amendment, the “Amended Credit Agreement”);

WHEREAS, each Borrower, the undersigned Lenders (including the Replacement
Lender) and the Term Loan B Agent have agreed to amend the Credit Agreement as
hereinafter set forth;

WHEREAS, each Term Loan B Lender under the Credit Agreement immediately prior to
the First Amendment Effective Date (collectively, the “Existing Term Loan B
Lenders”) that executes and delivers a consent to this First Amendment in the
form of the “Term Loan B Lender Consent” attached hereto as Annex I (a “Term
Loan B Lender Consent”) and selects Option A thereunder (the “Continuing Term
Loan B Lenders”) hereby agree to the terms and conditions of this First
Amendment;



--------------------------------------------------------------------------------

WHEREAS, each Existing Term Loan B Lender that executes and delivers a Term Loan
B Lender Consent and selects Option B thereunder (the “Non-Continuing Term Loan
B Lenders” and, together with the Continuing Term Loan B Lenders, the
“Consenting Term Loan B Lenders”) hereby agree to the terms and conditions of
this First Amendment and agrees that it shall execute, or shall be deemed to
have executed, a counterpart of the Master Assignment and Acceptance Agreement
substantially in the form attached hereto as Annex II (a “Master Assignment”)
and shall in accordance therewith sell all of its existing Term B Loans as
specified in the applicable Master Assignment, as further set forth in this
First Amendment;

WHEREAS, each Existing Term Loan B Lender that fails to execute and return a
Term Loan B Lender Consent by Wednesday 4:00 p.m. (New York City time), on
December 11, 2019 (the “Consent Deadline”) (each, a “Non-Consenting Term Loan B
Lender”) shall, in accordance with Section 2.21(c) of the Credit Agreement,
assign and delegate, without recourse (in accordance with Section 2.21(d) and
Section 9.4 of the Credit Agreement), all of its interests, rights and
obligations under the Credit Agreement and the related Loan Documents in respect
of its existing Term B Loans to an assignee that shall assume such obligations
as specified in the applicable Master Assignment, as further set forth in this
First Amendment;

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this First Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations, guaranties and any security interests granted by it pursuant to the
Credit Agreement, the Collateral Documents, and the other Loan Documents to
which it is a party; and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the First Amendment Effective Date (as defined below), and subject to the
satisfaction of the conditions precedent set forth in SECTION 3 below, hereby
amended as follows:

(a) Amendments to Section 1.01: Definitions.

(i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions thereto in proper alphabetical order:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of December 12, 2019 among the Borrowers, the Subsidiary Guarantors, the Term
Loan B Agent and the Lenders party thereto.

“First Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the First Amendment have been satisfied or waived in
accordance with the terms of the First Amendment.

(ii) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions set forth below in their entirety and replacing them with the
following:

 

2



--------------------------------------------------------------------------------

“Applicable Margin”: (a) with respect to Term A Loans, the rate per annum equal
to (i) for ABR Loans, 2.00%, and (ii) for Eurodollar Loans, 3.00%, (b) with
respect to Term B Loans, the rate per annum equal to (i) for ABR Loans, 1.75%,
and (ii) for Eurodollar Loans, 2.75%, (c) with respect to Revolving Credit
Loans, the rate per annum equal to (i) for ABR Loans, 2.00% and (ii) for
Eurodollar Loans, 3.00%, (d) with respect to any Incremental Facility, the rate
or rates per annum set forth in the applicable Incremental Facility Amendment,
(e) with respect to any Extended Revolving Credit Commitment or Extended Term
Loan, the rate or rates per annum specified in the applicable Extension Offer
and (f) with respect to any Replacement Facility, the rate or rates per annum
specified in the applicable Replacement Facility Amendment.

“Applicable Prepayment Percentage”: (a) on or prior to June 12, 2020, 1.00%, and
(b) thereafter, 0%.

(b) Amendments to Section 2.12(e). Section 2.12(e) of the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and insert the added text
(indicated textually in the same manner as the following example: added text) as
shown below:

“(e) In the event that the Term Loan Borrower (i) repays, prepays, purchases,
buys back, refinances, substitutes or replaces any Term B Loans in connection
with a Repricing Event (other than as a result of a mandatory prepayment
pursuant to Section 2.14(b) or Section 2.14(c) or a repayment pursuant to
Section 2.3), including in connection with a Repricing Event or (ii) effects any
amendment of this Agreement resulting in a Repricing Event, the Term Loan
Borrower shall pay to the Term Loan B Agent, for the ratable account of each of
the applicable Term Loan B Lenders (x) in the case of clause (i), an amount
equal to the Applicable Prepayment Percentage of the aggregate principal amount
of the Term B Loans so being repaid, prepaid, purchased, bought back,
refinanced, substituted or replaced and (y) in the case of clause (ii), an
amount equal to the Applicable Prepayment Percentage of the aggregate principal
amount of the applicable Term B Loans that are the subject of such Repricing
Event and outstanding immediately prior to such amendment.”

SECTION 2. Continuation of Existing Loans; Non-Consenting Lenders; Other Terms
and Agreements.

(a) Continuing Lenders. Each Existing Term Loan B Lender selecting Option A on
the Term Loan B Lender Consent hereby consents and agrees to this First
Amendment.

(b) Non-Continuing Term Loan B Lenders. Each Existing Term Loan B Lender
selecting Option B on the Term Loan B Lender Consent hereto hereby consents and
agrees (subject to the effectiveness of the assignment referred to in the
following clause (ii)) to (i) this First Amendment and (ii) sell the entire
principal amount of its existing Term B Loans via an assignment on the First
Amendment Effective Date pursuant to a Master Assignment. By executing a Term
Loan B Lender Consent and selecting Option B, each Non-Continuing Term Loan B
Lender shall be deemed to have executed a counterpart to the Master Assignment
to give effect, solely upon the consent and acceptance by the Replacement
Lender, to the assignment described in the immediately preceding sentence.

 

3



--------------------------------------------------------------------------------

(c) Non-Consenting Term Loan B Lenders. The Term Loan Borrower hereby gives
notice to each Non-Consenting Term Loan B Lender that, upon receipt of Term Loan
B Lender Consents from the Existing Term Loan B Lenders constituting the
Required Term B Lenders, if such Non-Consenting Term Loan B Lender has not
executed and delivered a Term Loan B Lender Consent on or prior to the Consent
Deadline, such Non-Consenting Term Loan B Lender shall, pursuant to
Section 2.21(d) of the Credit Agreement, execute or be deemed to have executed a
counterpart of the Master Assignment and shall in accordance therewith sell its
Existing Terms B Loans as specified in the Master Assignment. Pursuant to the
Master Assignment, each Non-Consenting Term Loan B Lender shall sell and assign
the principal amount of its Existing Term B Loans as set forth in Schedule I to
the Master Assignment, as such Schedule is completed by the Term Loan B Agent on
or prior to the First Amendment Effective Date, to Jefferies Finance LLC, as
assignee (acting through any of its affiliates as it deems appropriate, in such
capacity the “Replacement Lender”) under such Master Assignment, solely upon the
consent and acceptance by the Replacement Lender. The Replacement Lender shall
be deemed to have consented to this First Amendment with respect to such
purchased Term B Loans at the time of such assignment.

SECTION 3. Conditions of Effectiveness. The effectiveness of this First
Amendment (including the amendments contained in SECTION 1 and agreements
contained in SECTION 2) are subject to the satisfaction (or written waiver) of
the following conditions (the date of satisfaction of such conditions being
referred to herein as the “First Amendment Effective Date”):

(a) This First Amendment shall have been duly executed by the Borrowers, the
Subsidiary Guarantors and the Term Loan B Agent (which may include a copy
transmitted by facsimile or other electronic method), and delivered to the Term
Loan B Agent, and the Lenders under the Credit Agreement consisting of at least
the Required Term B Lenders immediately prior to the First Amendment Effective
Date.

(b) Jefferies, as Repricing Arranger, shall have received all fees due and
payable under that certain engagement letter, dated as of December 4, 2019, by
and among the Borrowers and Jefferies (the “First Amendment Engagement Letter”).

(c) The Term Loan B Agent shall have received favorable legal opinions of
(A) Gibson, Dunn & Crutcher LLP, special counsel to the Loan Parties,
(B) Snell & Wilmer, L.L.P., Nevada counsel to the Loan Parties, (C) Maples and
Calder, Cayman Islands counsel to the Loan Parties, and (D) DLA Piper Luxembourg
S.à r.l., Luxembourg counsel to the Loan Parties, with respect to the capacity
of the Luxembourg Loan Parties to enter into the Loan Documents, in each case in
form and substance reasonably satisfactory to the Term Loan B Agent.

(d) The Term Loan B Agent shall have received a certificate signed by a
Responsible Officer of the Borrowers as to the matters set forth in paragraphs
(g) and (h) of this SECTION 3;

 

4



--------------------------------------------------------------------------------

(e) The Term Loan B Agent shall have received (I) a certificate dated as of the
First Amendment Effective Date of the corporate secretary or an assistant or
associate corporate secretary or director (or such other officer reasonably
acceptable to the Term Loan B Agent) of each of the Loan Parties, in form and
substance reasonably satisfactory to the Term Loan B Agent, certifying (i) that
either (A) attached thereto is a true and complete and up to date copy of the
articles or certificate of incorporation, memorandum and articles of association
or other comparable organizational documents including any certificate on change
of name and all amendments thereto of such Loan Party certified (other than in
the case of any Loan Party that is a Cayman Islands exempted company) as of a
recent date by the secretary of state (or comparable Governmental Authority) of
its jurisdiction of organization (where applicable), and that the same has not
been amended since the date of such certification or (B) the articles or
certificate of incorporation or other comparable organizational documents of
such Loan Party delivered on the Closing Date to the Term Loan B Agent have not
been amended and are in full force and effect, (ii) that either (A) attached
thereto is a true and complete copy of the bylaws or comparable governing
documents of such Loan Party, as then in effect and as in effect at all times
without amendment of supersession from the date on which the resolutions
referred to in clause (iii) below were adopted to and including the date of such
certificate or (B) that the bylaws or comparable governing documents of such
Loan Party delivered on the Closing Date to the Term Loan B Agent have not been
amended and are in full force and effect and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors or other
comparable governing body or bodies of such Loan Party and, if applicable all
the holders of the issued shares of such Loan Party, authorizing the execution,
delivery and performance of this First Amendment and any related Loan Documents
to which it is a party, which are in full force and effect without amendment or
supersession as of the date of the certificate, and as to the incumbency and
genuineness of the signature of each officer, director or other comparable
authorized manager or attorney of such Loan Party, executing this First
Amendment or any of such other Loan Documents, and attaching all such copies of
the documents described above together with, in the case of the Loan Parties
incorporated in the Cayman Islands, copies of their internal registers of
directors and officers and registers of mortgages and charges and (II) in
respect of (i) any Luxembourg Loan Party, (ii) WHBL Luxembourg S.à r.l.,
(iii) Herbalife Luxembourg Distribution S.à r.l., (iv) HLF Luxembourg
Distribution S.à r.l. and (v) Herbalife Africa (together the “Luxembourg
Entities” and each a “Luxembourg Entity”), a manager’s certificate dated as of
the First Amendment Effective Date signed by a manager of the relevant
Luxembourg Entity, certifying the following items: (A) an up-to-date copy of the
articles of association of the relevant Luxembourg Entity; (B) an electronic
true and complete certified excerpt of the Luxembourg Companies Register
pertaining to the relevant Luxembourg Entity dated as of the date of this
Agreement; (C) an electronic true and complete certified certificate of
non-registration of judgment (certificat de non-inscription d’une décision
judiciaire) dated as of the date of this Agreement issued by the Luxembourg
Companies Register and reflecting the situation no more than one Business Day
prior to the date of this Agreement; (D) with respect to the Luxembourg Loan
Parties only, true, complete and up-to-date board resolutions approving the
entry by the relevant Luxembourg Loan Party into, among others, the Loan
Documents; (E) the relevant Luxembourg Entity is not subject to nor, as
applicable, does it meet or threaten to meet the criteria of bankruptcy
(faillite), voluntary or judicial liquidation (liquidation volontaire ou
judiciaire), composition with creditors (concordat préventif de la faillite),
controlled management (gestion contrôlée), reprieve from payment (sursis de
paiement), general settlement

 

5



--------------------------------------------------------------------------------

with creditors or similar laws affecting the rights of creditors generally and
no application has been made or is to be made by its manager or, as far as it is
aware, by any other person for the appointment of a commissaire,
juge-commissaire, liquidateur, curateur or similar officer pursuant to any
voluntary or judicial insolvency, winding-up, liquidation or similar
proceedings; (F) (with respect to the Luxembourg Loan Parties only) a true and
complete specimen of signatures for each of the managers or authorized
signatories having executed for and on behalf of the relevant Luxembourg Loan
Party the Loan Documents; (G) a certificate of the domiciliation agent or signed
by a manager of the relevant Luxembourg Entity certifying, as the case may be,
(i) due compliance by the relevant Luxembourg Entity with, and adherence to, the
provisions of the Luxembourg Law dated 31 May 1999 concerning the domiciliation
of companies, as amended, and the related circulars issued by the Commission de
Surveillance du Secteur Financier or (ii) that the premises of the Luxembourg
Entity are leased pursuant to a legal, valid and binding (and still in full
force and effect) lease agreement and correspond to sufficient unshared office
space, with a separate entrance and sufficient office equipment allowing it to
effectively carry out its business activities.

(f) The Term Loan B Agent shall have received a certificate as of a recent date
of the good standing of each of the Loan Parties under the laws of its
jurisdiction of organization, from the secretary of state (or comparable
Governmental Authority) of such jurisdiction as well as corresponding bring-down
good standing certificates dated as of the First Amendment Effective Date, save
that, (i) such bring-down good standing certificates with respect to any Loan
Party that is formed in a State of the United States other than Delaware shall
be obtained by the Repricing Arranger’s counsel from the applicable secretary of
state or (comparable Governmental Authority) and (ii) no such bring-down good
standing certificate is required for any Loan Party that is a Cayman Islands
exempted company where the above recent date of the certificate of good standing
initially provided is no earlier than 10 Business Days prior to the First
Amendment Effective Date;

(g) No Default or Event of Default has occurred and is continuing both before
and immediately after giving effect to the transactions contemplated hereby;

(h) The representations and warranties of each Loan Party set forth in SECTION
4(b) of this First Amendment are true and correct and the representations and
warranties of each Loan Party set forth in SECTIONS 4(a) and (c) of this First
Amendment are true and correct in all material respects on and as of the First
Amendment Effective Date (immediately after giving effect to this First
Amendment) as if made on as of such date, except in the case of any
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date; provided, that, in
each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect”;

(i) The Term Loan B Agent shall have received a solvency certificate in the form
of Exhibit J of the Credit Agreement from a Responsible Officer of the Parent
with respect to the solvency of the Parent and its Subsidiaries, on a
consolidated basis, after giving effect to the First Amendment;

 

6



--------------------------------------------------------------------------------

(j) Know Your Customer and Other Required Information.

(i) The Term Loan B Agent have received, no later than one (1) Business Day
prior to the First Amendment Effective Date, all documentation and other
information about the Loan Parties as has been reasonably requested in writing
at least three (3) Business Days prior to the First Amendment Effective Date by
the Term Loan B Agent with respect to applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

(ii) At least three (3) Business Days prior to the First Amendment Effective
Date, any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower to any Lender that requests such
Beneficial Ownership Certification in writing at least three (3) Business Days
prior to the First Amendment Effective Date.

(k) All fees and expenses required to be paid hereunder or pursuant to the
Credit Agreement and the First Amendment Engagement Letter shall have been paid
in full in cash or will be paid in full in cash on the First Amendment Effective
Date, including, without limitation, all reasonable and documented out-of-pocket
expenses incurred by the Repricing Arranger, the Term Loan B Agent and their
respective Affiliates in connection with the execution and delivery of this
First Amendment.

(l) The Replacement Lender shall have executed and delivered the Master
Assignment contemplated under SECTION 2 above and all other conditions to the
consummation of the assignments in accordance with SECTION 2 above shall have
been satisfied and such assignments shall have been consummated or shall be
consummated substantially concurrently with the effectiveness of this First
Amendment.

(m) The Borrower shall have, substantially concurrently with the effectiveness
of this First Amendment, paid to all Non-Consenting Term Loan B Lenders all
interest, indemnities, fees, cost reimbursements and other Obligations (other
than principal and all other amounts paid to such Non-Consenting Term Loan B
Lender under SECTION 2 above), if any, then due and owing to such Non-Consenting
Term Loan B Lenders under the Credit Agreement and the other Loan Documents
(immediately prior to the effectiveness of this First Amendment).

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this First Amendment, each Loan Party represents and warrants to each
of the Term Loan B Lenders and the Term Loan B Agent that, as of the First
Amendment Effective Date:

(a) This First Amendment has been duly authorized, executed and delivered by
each Loan Party and constitutes, and the Credit Agreement, as amended by this
First Amendment constitutes, its legal, valid and binding obligation,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing;

 

7



--------------------------------------------------------------------------------

(b) The representations and warranties of each Loan Party set forth in Section 3
of the Credit Agreement (as amended by this First Amendment) and the other Loan
Documents are true and correct in all material respects on and as of the First
Amendment Effective Date (immediately after giving effect to this First
Amendment) as if made on as of such date, except in the case of any
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date; provided, that, in
each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect”; provided, that the representations and
warranties set forth in Section 3.19 of the Credit Agreement are qualified by
(i) the information disclosed under the heading “Other Matters” in note 6
(Contingencies) to the condensed consolidated financial statements of Parent and
its Subsidiaries in the 10-Q for the quarter ended September 30, 2019 and
(ii) information publicly available as of the First Amendment Effective Date,
including as disseminated by Reuters or other news sources, in respect of
charges against former Herbalife officers Yanliang Li, also known as Jerry Li,
and Hongwei Yang, also known as Mary Yang for violation of the FCPA; and

(c) After giving effect to this First Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing.

SECTION 5. Borrower’s Consent. For purposes of Section 9.4 of the Credit
Agreement, each Borrower hereby consents to any assignee of the Replacement
Lender or any of its respective Affiliates (in each case otherwise being an
Eligible Assignee) becoming a Term Loan B Lender in connection with the
syndication of the Term B Loans acquired by the Replacement Lender pursuant to
SECTION 2 hereof, to the extent the inclusion of such assignee in the syndicate
has been disclosed in writing to and agreed by the Borrower prior to the First
Amendment Effective Date.

SECTION 6. Effects on Loan Documents. Except as specifically amended herein or
contemplated hereby, all Loan Documents shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this First Amendment shall not operate as a
waiver, release or discharge of any right, power or remedy of any Lender or the
Term Loan B Agent under any of the Loan Documents, nor constitute a waiver,
release or discharge of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights and remedies of the Lenders or the Term
Loan B Agent under the Loan Documents. Each Borrower and each of the Subsidiary
Guarantors acknowledges and agrees that, on and after the First Amendment
Effective Date, this First Amendment and each of the other Loan Documents to be
executed and delivered by the Borrower in connection herewith shall constitute a
Loan Document for all purposes of the Amended Credit Agreement. On and after the
First Amendment Effective Date, each reference in the Amended Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this First Amendment, and this First Amendment and the
Credit Agreement as amended by this First Amendment shall be read together and
construed as a single instrument. Nothing herein shall be deemed to entitle the
Borrowers nor the Subsidiary Guarantors to a further consent to, or a further
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement as amended by this First Amendment or any other Loan Document in
similar or different circumstances.

 

8



--------------------------------------------------------------------------------

SECTION 7. Indemnification. Each Borrower hereby confirms that the
indemnification provisions set forth in Section 9.3 of the Credit Agreement as
amended by this First Amendment shall apply to this First Amendment and the
transactions contemplated hereby.

SECTION 8. Repricing Arranger. The Borrowers and the Lenders party hereto agree
(a) that Jefferies, in its capacity as arranger with respect to this First
Amendment (acting through any of its affiliates as it deems appropriate, the
“Repricing Arranger”), shall be entitled to the privileges, indemnification,
immunities and other benefits afforded to the Arrangers under the Credit
Agreement as amended by this First Amendment and (b) except as otherwise agreed
to in writing by the Borrowers and the Repricing Arranger, the Repricing
Arranger shall have no duties, responsibilities or liabilities with respect to
this First Amendment, the Credit Agreement as amended by this First Amendment or
any other Loan Document.

SECTION 9. Amendments; Execution in Counterparts; Severability.

(a) This First Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by each Borrower, each of the
Subsidiary Guarantors, the Lenders party hereto and the Term Loan B Agent; and

(b) To the extent any provision of this First Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this First Amendment in any
jurisdiction.

SECTION 10. Reaffirmation. Each of the Reaffirming Parties, as party to the
Credit Agreement and certain of the Collateral Documents and the other Loan
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that all of its obligations under
the Credit Agreement, the Collateral Documents and the other Loan Documents to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms (A) each Lien granted by it to the Term Loan B
Agent or the Collateral Agent for the benefit of the Secured Parties and (B) any
guaranties made by it pursuant to the Credit Agreement, (iii) acknowledges and
agrees that the grants of security interests by it contained in the Collateral
Documents shall remain, in full force and effect after giving effect to the
First Amendment and that such security interests secure, and shall continue to
secure following the First Amendment Effective Date, the Obligations as
described in the following clause (iv) and (iv) acknowledges and agrees that the
Obligations include, among other things and without limitation, the prompt and
complete payment and performance by the Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of principal and interest
on, and premium (if any) on, the Term B Loans under the Credit Agreement as
amended by this First Amendment. Nothing contained in this First Amendment shall
be construed as substitution or novation of the obligations outstanding under
the Credit Agreement or the other Loan Documents, which shall remain in full
force and effect, except to any extent modified hereby.

 

9



--------------------------------------------------------------------------------

SECTION 11. Term Loan B Agent. Each Borrower acknowledges and agrees that
Jefferies, in its capacity as Term Loan B Agent under the Credit Agreement, will
serve as Term Loan B Agent under this First Amendment and under the Credit
Agreement as amended by this First Amendment.

SECTION 12. Governing Law; Waiver of Jury Trial; Jurisdiction. This First
Amendment shall be construed in accordance with and governed by the law of the
State of New York (without regard to the conflicts of law provisions thereof).
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) ARISING OUT OF OR
IN CONNECTION WITH THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT. The provisions of Section 9.9 and
Section 9.10 of the Credit Agreement as amended by this First Amendment are
incorporated herein by reference, mutatis mutandis.

SECTION 13. Headings. Section headings in this First Amendment are included
herein for convenience of reference only, are not part of this First Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.

SECTION 14. No Novation. By its execution of this First Amendment, each of the
parties hereto acknowledges and agrees that the terms of this First Amendment do
not constitute a novation, but, rather, a supplement of the terms of the
pre-existing indebtedness and related agreements, as evidenced by the Credit
Agreement.

SECTION 15. Counterparts. This First Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

BORROWERS: HLF FINANCING SaRL, LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Manager HERBALIFE NUTRITION LTD. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE
INTERNATIONAL LUXEMBOURG S.À R.L. By:  

/s/ Héléne Dekhar

Name:   Héléne Dekhar Title:   Class A Manager HERBALIFE INTERNATIONAL, INC. By:
 

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: HERBALIFE INTERNATIONAL OF AMERICA, INC. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE
INTERNATIONAL OF EUROPE, INC. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE TAIWAN, INC.
By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE
INTERNATIONAL DO BRASIL, LTDA. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE KOREA CO.,
LTD. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

HERBALIFE VENEZUELA HOLDINGS, LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Manager HERBALIFE MANUFACTURING LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer WH LUXEMBOURG
INTERMEDIATE HOLDINGS S.À R.L. LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Manager HERBALIFE INTERNATIONAL (THAILAND), LTD.
By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE VH
INTERMEDIATE INTERNATIONAL, LLC By:   VHSA LLC, its sole member By:   Herbalife
International, Inc., its sole member By:  

/s/ Richard Caloca

  Name: Richard Caloca   Title:   Vice President, Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

HERBALIFE VH INTERNATIONAL LLC By:   Herbalife VH Intermediate International LLC
By:   VHSA LLC, its sole member By:   Herbalife International, Inc., its sole
member By:  

/s/ Richard Caloca

  Name: Richard Caloca   Title:   Vice President, Treasurer HLF FINANCING US,
LLC By:  

/s/ Richard Caloca

  Name: Richard Caloca   Title:   Manager HLF LUXEMBOURG HOLDINGS, INC. By:  

/s/ Richard Caloca

  Name: Richard Caloca   Title:   Vice President, Treasurer WH CAPITAL
CORPORATION By:  

/s/ Richard Caloca

  Name: Richard Caloca   Title:   Vice President, Treasurer HBL LUXEMBOURG
HOLDINGS S.À R.L. By:  

/s/ Héléne Dekhar

  Name: Héléne Dekhar   Title:   Class A Manager

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

WH LUXEMBOURG HOLDINGS S.À R.L. By:  

/s/ Héléne Dekhar

  Name: Héléne Dekhar   Title:   Class A Manager HV HOLDINGS LTD. By:  

/s/ Richard Caloca

  Name: Richard Caloca   Title:   President and Treasurer WH INTERMEDIATE
HOLDINGS LTD. By:  

/s/ Richard Caloca

  Name: Richard Caloca   Title:   President and Treasurer HBL LUXEMBOURG
SERVICES S.À R.L. By:  

/s/ Héléne Dekhar

  Name: Héléne Dekhar   Title:   Class A Manager

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Term Loan B

Agent, Collateral Agent and Replacement Lender

By:  

/s/ Paul Chisholm

  Name: Paul Chisholm   Title:   Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

ANNEX I

TERM LOAN B LENDER CONSENT TO

FIRST AMENDMENT TO CREDIT AGREEMENT

 

[NAME OF TERM LENDER], as a Term Loan B Lender
By                                      
                                                             Name: Title: [[For
Term Loan B Lenders requiring a second signature block]
By                                      
                                                             Name: Title:]

PROCEDURE FOR TERM LOAN B LENDERS:

The above-named Term Loan B Lender elects to:

OPTION A – CONSENT TO FIRST AMENDMENT AND CONTINUATION OF EXISTING TERM B LOANS
: ☐ Consent and agree to this First Amendment and continue as a Term Loan B
Lender under the Credit Agreement after giving effect to the First Amendment.

OPTION B – CONSENT TO FIRST AMENDMENT ONLY: ☐ Consent to the First Amendment and
agree to sell all of its existing Term B Loans to the Replacement Lender
pursuant to the Master Assignment.

 

ANNEX I



--------------------------------------------------------------------------------

ANNEX II

FORM OF MASTER ASSIGNMENT AND ACCEPTANCE AGREEMENT

FOR HERBALIFE NUTRITION LTD. CREDIT AGREEMENT

This Master Assignment and Acceptance Agreement (the “Master Assignment”) is
dated as of the Effective Date set forth below and is entered into between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Master Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Term Loan B Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity, related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Master Assignment, without representation or warranty by the
Assignor.

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain First Amendment to Credit Agreement dated as of December 12, 2019
(the “First Amendment”), by and among the Borrowers, the Subsidiary Guarantors,
the Required Term B Lenders, the Replacement Lender and the Consenting Term Loan
B Lenders referred to therein, the Term Loan B Agent, it shall be deemed to have
consented and agreed to the First Amendment.

 

1.    Assignors:    Each person identified on Schedule I hereto 2.    Assignees:
   Jefferies Finance LLC and is an Affiliate/Approved Fund of Jefferies Finance
LLC

 

ANNEX II-1



--------------------------------------------------------------------------------

3.    Term Loan Borrower:    HLF Financing SaRL, LLC 4.    Term Loan B Agent:   
Jefferies Finance LLC

 

5.

Credit Agreement: The Credit Agreement dated as of August 16, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), among HLF Financing SaRL, LLC a Delaware limited liability company
(“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, TL Borrower and HIL, the
“Revolver Borrowers”; the Revolver Borrowers, together with the TL Borrower, are
referred to herein as the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders, Jefferies
Finance LLC (“Jefferies”), as administrative agent for the Term Loan B Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan B Agent”) and collateral agent (together with its successors and permitted
assigns in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank
U.A., New York Branch (“Rabobank”), as administrative agent for the Term Loan A
Lenders (together with its successors and permitted assigns in such capacity,
the “Term Loan A Agent”; the Term Loan A Agent together with the Term Loan B
Agent, the “Term Loan Administrative Agents” and each, a “Term Loan
Administrative Agent”), an Issuing Bank and as administrative agent for the
Revolving Credit Lenders (together with its successors and permitted assigns in
such capacity, the “Revolver Administrative Agent” and, together with the Term
Loan Administrative Agents, the “Administrative Agents”; the Term Loan
Administrative Agents, the Collateral Agent and the Revolver Administrative
Agent are referred to herein collectively as the “Agents” and each, an “Agent”).

 

ANNEX II-2



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Assignors

   Assignee     

Facility

Assigned

   Aggregate
Amount of
Loans
for all Lenders      Amount of
Loans
Assigned      Percentage
Assigned of
Loans     CUSIP
Number        

Term B Loans

   $ ________________      $ _________        ____________ %         

Term B Loans

   $ ________________      $ _________        ____________ %         

Term B Loans

   $ ________________      $ _________        ____________ %   

Effective Date: December 12, 2019

The Assignee agrees to deliver to the Term Loan B Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about each Borrower, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

[Signature page follows]

 

ANNEX II-1



--------------------------------------------------------------------------------

The terms set forth in this Master Assignment are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR] By: JEFFERIES FINANCE LLC, as the Term Loan B Agent pursuant
to Section 2.21 of the Credit Agreement By:  

 

  Name:   Title: ASSIGNEE

 

JEFFERIES FINANCE LLC By:  

 

  Name:   Title:

 

Consented to and Accepted:

JEFFERIES FINANCE LLC,

    as Term Loan B Agent

By:  

 

  Name:   Title:

 

ANNEX II-1



--------------------------------------------------------------------------------

Consented to: Term Loan Borrower HLF FINANCING SaRL, LLC By:  

 

  Name:   Title:

 

ANNEX II-1



--------------------------------------------------------------------------------

ANNEX 1

ANNEX 1 TO MASTER ASSIGNMENT

CREDIT AGREEMENT DATED AS OF AUGUST 16, 2018 AMONG HLF FINANCING SaRL, LLC,
HERBALIFE NUTRITION LTD., HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L., HERBALIFE
INTERNATIONAL, INC., THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS OR
ENTITIES FROM TIME TO TIME PARTIES THERETO AS LENDERS, JEFFERIES FINANCE LLC, AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN B LENDERS AND COLLATERAL AGENT, AND
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN A LENDERS, AN ISSUING BANK AND AS ADMINISTRATIVE AGENT FOR THE
REVOLVING CREDIT LENDERS

STANDARD TERMS AND CONDITIONS FOR

MASTER ASSIGNMENT

ARTICLE I REPRESENTATIONS AND WARRANTIES.

SECTION 1. Assignor. Each Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Master Assignment and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of the other Loan Parties or their respective
Subsidiaries and Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of the
other Loan Parties or their respective Subsidiaries and Affiliates or any other
Person of any of their respective obligations under any Loan Document or any
other instrument or documents furnished pursuant hereto or thereto.

SECTION 2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Master Assignment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section 3.1 or delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed

 

ANNEX II-1



--------------------------------------------------------------------------------

appropriate to make its own credit analysis and decision to enter into this
Master Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (vi) it is not a Disqualified Lender
or an Affiliate of a Disqualified Lender and (viii) attached to the Master
Assignment hereto is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
any Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) that it appoints and authorizes the Agents to take such action on its
behalf and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Agents by the terms thereof, together with
such powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

ARTICLE II PAYMENTS. FROM AND AFTER THE EFFECTIVE DATE, THE ADMINISTRATIVE
AGENTS SHALL MAKE ALL PAYMENTS IN RESPECT OF THE ASSIGNED INTEREST (INCLUDING
PAYMENTS OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS) TO THE ASSIGNOR FOR
AMOUNTS WHICH HAVE ACCRUED TO BUT EXCLUDING THE EFFECTIVE DATE AND TO THE
ASSIGNEE FOR AMOUNTS WHICH HAVE ACCRUED FROM AND AFTER THE EFFECTIVE DATE.

ARTICLE III GENERAL PROVISIONS. THIS MASTER ASSIGNMENT SHALL BE BINDING UPON,
AND INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS. THIS MASTER ASSIGNMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT. DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS MASTER ASSIGNMENT BY EMAIL OR
TELECOPY OR OTHER ELECTRONIC METHOD SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS MASTER ASSIGNMENT. THIS MASTER ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

ANNEX II-2